Snell, J.
I dissent.
This is an action in mandamus to compel the filling of a position for which there is neither need nor legal requirement. To require such action is patently unsound.
There is no statute, ordinance nor personnel regulation governing the number of Clerk III positions in the city administration. How many employees are so classified does not appear. There is no such thing as an officially established Clerk III position in the purchasing department.
The City Civil Service System recognizes the position of Clerk III. Where a person so classified works is left to the sound discretion of the administrative officers. See Division III majority opinion.
Prior to September 1963 there was employed in the purchasing department a Clerk III. He died. Plaintiffs were eligible for the position. At that time a survey was being made as to the personnel needs of the department. There being no need at that time for a Clerk III in the department nothing was done.
There is no1 .claim that to satisfy the need of any department in the administration an appointment as Clerk III was called for.
While the survey of the needs of the department was in progress one of the plaintiffs asked for promotion to classification as Clerk III.
On October 1, 1964, the City Manager answered by letter. The substance of the letter relied on by plaintiffs is as follows:
“Thank you very much for your recent letter expressing interest in the position of Clerk III in the Purchasing Department.
“Mr. H. W. Odendahl, Purchasing Agent, informs me that he plans to try to fill the position of Clerk III sometime after the first of the year.
“At the time applicants are considered for this position, you along with the other persons certified by the Civil Service Commission will be considered for the job.
“Thank you again for your interest.”
Plaintiffs suggest that this was indicative of bad faith and *42an. .attempt to bypass plaintiffs whose exclusive eligibility for promotion would expire before the first of the year. I do not so construe the letter. It merely indicates a then existing opinion that there would be a later need for a Clerk III. .At the time of trial on October 16, 1964, it had been determined that there was. no need for a Clerk III and there were no plans to fill the position at all. There is not the slightest suggestion in the record that there was any need anywhere in the administration for the appointment of a Clerk III, , ,
Plaintiffs rely on the fact that the city budget provided money for employment of a Clerk III in the purchasing .department. When the budget was prepared a Clerk III was so employed. It had not yet been determined that there was no need for the position. The budget merely' continued the appropriation. The fact that the budget included enough money' to pay a Clerk III proves nothing except that tlie city administration planned for enough money to pay necessary personnel if there was necessary work. I know of no law requiring a city to spend all the money that is contemplated in a budget or employ all the people who might'be paid therefrom. A'b'ndget is a ceiling and not a floor for spending. '
The undisputed testimony was'that the item'was included “to keep the money available” in ease of need.' This item did not create in plaintiffs any vested right to the money.
Section 365.28, Code of 1962, quoted and relied on' by plaintiffs and the majority, does not in my opinion apply to plaintiffs in any particular. The statute by its wordin'g applies to* persons employed in any classification or grade and protects against downgrading or discharge through diminution except by resolution by the council'. (Emphasis supplied.) It refers specifically to the removal of'suspension of employees! It would have applied to the deceased Clerk III but there is nothing therein that applies to an applicant for promotion to' a grade that is reduced in number by death.
The statute refers to a reduction 'of employees by suspending the necessary number. Here there was no reduction in the necessary number of persons classified as Clerk III because there was no required number of such persons. No one was discharged, suspended or reduced in grade.
*43This is not a case where someone was appointed or promoted in violation of plaintiffs’ priority.
Clerk III is a Civil Service classification of employees. There is neither statute nor ordinance requiring any particular number of persons to be so classified. There has been no abolishment of any office. There has been no abolishment of any presently occupied or needed position. No one has been discharged, reduced in grade or passed over for promotion.
I think the trial court was right when he held that the rights of the plaintiffs would accrue only when and if the position they sought were to be filled.
I would affirm.
Chief Justice Garfield joins in this dissent.